J-A29033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PENNYMAC CORP.                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC SCOTT NEFF AND NAOMA D.               :
    NEFF                                       :
                                               :   No. 727 WDA 2019
                       Appellants              :
                                               :
                                               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PNC BANK, NATIONAL                         :
    ASSOCIATION, LUCILLE J. ONTKO              :
    AND CITIBANK, NATIONAL                     :
    ASSOCIATION

                 Appeal from the Order Entered April 11, 2019
     In the Court of Common Pleas of Butler County Civil Division at No(s):
                            A.D. No. 2011-10829


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED FEBRUARY 20, 2020

        Eric Scott Neff and Naoma D. Neff, husband and wife (Neffs), appeal an

order of the Court of Common Pleas of Butler County (trial court) involving

cross-motions for summary judgment filed in a Motion for Mortgage

Foreclosure maintained by PennyMac Corporation (PennyMac) against the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29033-19


property (Property) owned by the Neffs located on or near Saint Joe Road,

Chicora, Pennsylvania, 16025 (Property).    For the reasons that follow, we

vacate the trial court’s order and remand for further proceedings consistent

with this memorandum.

                                      I.

                                     A.

      The origins of the case arose when the Neffs desired to refinance a 2006

mortgage and loan they had with PNC Bank, National Association (PNC)

encumbering their Property. Prior to seeking refinancing, the Neffs subdivided

the Property encumbered by a previous 2006 mortgage into two parcels, with

one parcel on which their house was located being assigned Tax Parcel No.

250-1F104-3, the tax number previously assigned to the entire Property

before it was subdivided. The second tax parcel, composed of vacant land,

received a new number of Tax Parcel No. 250-1F104-3B.

      On January 16, 2007, the Neffs executed a mortgage as security for

payments and other obligations of the principal sum of $256,498 and it was

recorded in the Butler County Recorder of Deeds Office. Eric Scott Neff signed

a promissory note on the same day with the same terms and conditions. The

loan was payable in equal, consecutive monthly installments of principal and

interest for $2,152.29. Importantly, when the 2007 mortgage was executed,

it identified only Tax Parcel No. 250-1F104-3 as being subject to the




                                    -2-
J-A29033-19


mortgage, but Tax Parcel No. 250-1F104-3B was added to the mortgage in

pen and ink prior to recording.

       On January 19, 2007, PNC assigned the mortgage, promissory note and

indebtedness to Citibank National Association (Citibank), who, in turn, on

October 3, 2011, assigned the mortgage, promissory note and indebtedness

to PennyMac. Since April 2010, the Neffs failed to make the obligated monthly

mortgage payments as well as required escrow payments for real estate taxes

and insurance.

                                               B.

       Because the Neffs failed to make those payments, on June 27, 2011,

Citibank filed a Complaint in Mortgage Foreclosure seeking foreclosure and

sale of the Property. After it was assigned the mortgage, PennyMac filed an

Amended Complaint seeking the same relief. Attached to this pleading was

the mortgage with an Exhibit A, which was a legal description in metes and

bounds encompassing both Tax Parcel No. 250-1F104-3 and 250-1F104-3B.

(R. 40a-43a).

       The Neffs filed an Answer, New Matter and Counterclaim to PennyMac’s

Amended Complaint.1 In its Answer, New Matter and Counterclaim, the Neffs


____________________________________________


1 The Neffs had filed a slander-of-title action against PennyMac that was
dismissed by the trial court because they failed in their complaint to point to
any false statement published by PennyMac. On appeal, we affirmed. Neff
v. PennyMac Corp., No. 1568 WDA 2016, 2017 WL 2629458, at *1 (Pa.
Super. filed June 19, 2017).


                                           -3-
J-A29033-19


contended that PennyMac’s foreclosure action was barred because PNC had

wrongfully and fraudulently altered the mortgage after execution without their

knowledge when it added Mortgage Tax Parcel No. 250-1F104-3B in pen and

ink, when the mortgage that it executed only encumbered Tax Parcel No. 250-

1F104-3. (Answer Para. 6, New Matter, Para. 22, R. 65a). Attached to this

pleading was the mortgage that did not include an Exhibit A. (R. 70a-74a. R.

71a is blank page).

       The Neffs’ Counterclaim contained two counts.     Count I alleged that

PennyMac should have known that the mortgage had been fraudulently altered

by PNC and, despite this knowledge, maliciously prosecuted the mortgage

foreclosure. In Count II, the Neffs sought damages under the Pennsylvania

Unfair Trade Practices and Consumer Protection Law (UTPCPL), 73 P.S. § 201-

1, et seq., alleging that PennyMac, by filing a mortgage foreclosure action

based on a fraudulently altered mortgage, engaged in unfair and deceptive

acts prescribed by that Act.

       PennyMac filed preliminary objections to both counts. It contended that

Count I was barred because Pa.R.C.P. 11482 only allows a counterclaim in a

mortgage foreclosure action arising from the same transaction. Agreeing, the

trial court struck that count because it sought damages for the prosecution of


____________________________________________


2Pa.R.C.P. 1148 provides that “A defendant may plead a counterclaim which
arises from the same transaction or occurrence or series of transactions or
occurrences from which the plaintiff’s cause of action arose.”


                                           -4-
J-A29033-19


the foreclosure action, not matters that went to the creation of the mortgage.

As to Count II, PennyMac, among other things, demurred, contending that the

Neffs failed to plead a claim cognizable under the UTPCPL. Again, the trial

court agreed, finding that the Neffs did not allege that PennyMac made any

false representations or engaged in any deceptive conduct upon which they

relied and caused them harm. The trial court went on to note that in the New

Matter, the Neffs asserted fraud and the invalidity of the mortgage transaction

by virtue of a document alteration by PennyMac’s predecessors that remained

as available defenses.

       After the counterclaims had been dismissed,3 PennyMac filed an Answer

to the Neffs’ New Matter contending, among other things, that the mortgage

was not fraudulently altered because the Neffs “were aware that both parcels

were going to be encumbered, including Tax Parcel No.250-1F104-3B, were

intended to be the security for the mortgage and [the Neffs] consented to the

same which was evidence by the full metes and bounds description of both

parcels and both parcel numbers listed in the recorded mortgage on Exhibit A

thereto.” (Paragraph 23 of Answer to New Matter, R. 66a).




____________________________________________


3The Neffs then filed a separate action against the PNC defendants in the trial
court at A.D. 2012-11119, essentially raising the same matters raised in their
counterclaim. The trial court dismissed those claims and that matter is at
separate appeal in this court at 728 WDA 2019.


                                           -5-
J-A29033-19


        The Neffs joined PNC, Citibank and Lucille J. Ontko (Ontko) (collectively,

PNC) in the foreclosure action, claiming that if they were to be found liable to

PennyMac, then PNC, Citibank and Ontko were liable to them.

                                        II.

                                        A.

        Discovery commenced and in his deposition, Eric Scott Neff testified that

he went to PNC’s Moraine Pointe branch office and spoke with PNC’s financial

sales consultant, Marilou Hollinger, about refinancing a mortgage on their

property that they had with PNC. That mortgage encumbered Tax Parcel No.

250-1F104-3. He testified that he had subdivided the Property and desired to

have only one parcel of their Property, the one upon which their home was

located, encumbered by the mortgage, not the other 18.66-acre parcel when

subdivided into No. 250-1F104-3B as its tax identification number. (R. 620a-

21a).

        Mr. Neff stated that Ms. Hollinger told him that she would need to have

this approved by others at PNC, and later Ms. Hollinger informed him that his

request for the loan to be secured only by the parcel on which his and his

wife’s home was located had been approved. Id. The Neffs claim that Ms.

Hollinger inquired of PNC employee Gino Perri, who worked in the Expanded

Credit Program with PNC, after which Ms. Hollinger confirmed that PNC was

willing to accommodate their request. (R. 621a-22a).




                                       -6-
J-A29033-19


     Mr. Neff went on to testify that the mortgage he and his wife executed

at closing clearly identified Tax Parcel No. 250-1F104-3 as being the only

parcel encumbered by the mortgage. He testified that sometime after they

executed the mortgage, the mortgage was altered without their knowledge or

permission to add the 18.66-acre parcel of land to the mortgage in clearly

visible pen and ink, Tax Parcel No. 250-1F104-3B. (R. 623a–24a).

     Both Neffs testified that the mortgage documents presented to them at

closing did not contain Exhibit A to the mortgage. (R. 624a). They admitted,

though, that they did not believe that PennyMac had any direct involvement

in altering the mortgage. They also admitted that they had no contact with

Ms. Ontko, the person at PNC who made the alteration. (R. 318a-24a).

     Ms. Hollinger, in her deposition, testified that she could not remember

whether the Neffs told her that they only wanted one parcel encumbered by

the mortgage or that the Property was subdivided for that purpose. (R. 328a-

29a). While she had a general recollection that Mr. Perri worked in PNC’s

Expanded Credit Program, she did not recall his involvement or any discussion

between the two of them. (R. 148a).

     Regarding the mortgage documents, she testified that mortgages

originating from her office are prepared by PNC’s mortgage department, and

she simply has the borrowers execute the documents at closing. (R. 325a; R.

328a-29a). She testified that she did not have any contact with Ms. Ontko,

the person who had made the alteration and necessarily did not make her


                                    -7-
J-A29033-19


aware that the Property had been subdivided or that the Neffs allegedly

intended only one parcel of property to be listed on the mortgage as collateral.

(R. 327a). Regarding Exhibit A to the mortgage, Ms. Hollinger testified that

Exhibit A was not part of the mortgage documents when they were executed.

(R. 143a).

        Ms. Ontko testified that she had no contact with the Neffs or Ms.

Hollinger about this transaction and that she was not aware that a subdivision

had occurred or that the Neffs allegedly wanted only one parcel listed on the

mortgage. (R. 330a-31a). She also testified that her sole responsibility with

PNC was to review mortgages for accuracy using property/collateral

information provided to her by the bank and underwriting prior to recording,

and to correct any errors on the face of mortgages based upon the

property/collateral information she had. (R. 332a-35a). She pointed out that

her initials appear on prior mortgages signed by the Neffs, correcting other

errors on the Neffs’ prior mortgages.    (R. 336a).    Her handwriting on the

mortgage was simply intended to correct an error on the mortgage because

she believed, based upon the Property report, that the second tax parcel

number should be listed on the mortgage prior to recording. (R. 335a, 337a-

39a).    She was unaware that adding the second parcel number to the

mortgage was contrary to the Neffs’ alleged intent. (R. 335a, 338a-39a).

        Mr. Perri confirmed that Ms. Ontko’s role was to correct errors on the

documents and the property information report provided to her. He testified


                                     -8-
J-A29033-19


that Exhibit A to the mortgage would have been prepared based upon the

appraisal of the Property used as collateral for the mortgage. (R. 340a-43a).

He testified that he has no recollection of the transaction and did not recall

speaking with Ms. Hollinger on any occasion, nor does he recall speaking with

Ms. Ontko concerning the 2007 mortgage. (R. 345a-46a). He went on to

testify that a request to split off a parcel from a mortgage was unusual and

would require approval by an underwriter. (Perri Deposition at 33-35, 46).

Such a request should have been documented in writing in the loan file. (Id.

at 36-37, 39).

                                      B.

      At the close of discovery, all the parties filed motions for summary

judgment. In their motion for summary judgment, the Neffs contended that

the mortgage foreclosure action should be dismissed.       They contend the

mortgage was void because PNC had materially altered it when Ms. Ontko

added Tax Parcel No.250-1F104-3B to the mortgage in pen and ink without

their knowledge or consent. The Neffs attached a copy of the mortgage that

they executed that had no pen and ink alteration nor did it have an Exhibit A.

(R. 83a-85a). They also attached the recorded mortgage with the pen and

ink alteration with an Exhibit A. (R. 86a-89a). However, in their motion for

summary judgment, the Neffs contend that the only material alteration to the

mortgage was the pen and ink alteration that encumbered Tax Parcel No.

250-1F104-3B.


                                    -9-
J-A29033-19


      In its motion for summary judgment, PennyMac contended that it is

entitled to summary judgement because:

     Mortgagees cannot establish the Mortgage was fraudulently
      altered because there is no evidence that anyone intentionally
      added a second parcel number to the mortgage with knowledge
      that the second parcel number was allegedly not intended to be
      added to the mortgage to defraud the Neffs.

     The elements necessary to prove that it is entitled to equitable
      subrogation and has an equitable lien against the Property which
      permits it to enforce and foreclose on such lien against both tax
      parcel numbers 1F104-3 and 1F104-3B.

     Regardless of whether the Neffs intended to encumber Parcel
      Number 1F104-3B with the mortgage, Mortgagor is entitled to
      Partial Summary Judgment against Parcel Number 1F104-3
      because the Neffs admit that they intended to encumber that
      parcel.

(R. 186a-200a).   It did not contend that the Exhibit A metes and bound

description was dispositive of what property was encumbered.

      PNC also filed a motion for summary judgment mirroring the reasons

given by PennyMac. In opposition to the Neffs’ motion for summary judgment,

among other things, PNC contended that there is a genuine issue of material

fact as to what properties the mortgage was to encumber. It also contended

that there was a material question of fact as to whether the Neffs actually

communicated to PNC that they wanted to encumber only one parcel and/or

informed it that the Property had been subdivided.




                                   - 10 -
J-A29033-19


                                         C.

       The trial court denied the Neffs’ motion for summary judgment based

on fraudulent representation.4 It found that nothing presented showed that

any person, including the person who made the change, Ms. Ontko, did

anything fraudulent, only believing her change was a correction or

supplement to a deed.5

____________________________________________


4 The elements of fraudulent misrepresentation are: (1) A representation; (2)
which is material to the transaction at hand; (3) made falsely, with knowledge
of its falsity or recklessness as to whether it is true or false; (4) with the intent
of misleading another into relying on it; (5) justifiable reliance on the
misrepresentation; and (6) the resulting injury was proximately caused by the
reliance. Weston v. Northampton Pers. Care. Inc., 62 A.3d 947, 960 (Pa.
Super. 2013).           Scienter is a key element in finding fraudulent
misrepresentation. Id.

5
  When a trial court addresses whether to grant a motion for summary
judgment, the following standard applies:

       When a party seeks summary judgment, a court shall enter
       judgment whenever there is no genuine issue of any material fact
       as to a necessary element of the cause of action or defense that
       could be established by additional discovery. A motion for
       summary judgment is based on an evidentiary record that entitles
       the moving party to a judgment as a matter of law. In considering
       the merits of a motion for summary judgment, a court views the
       record in the light most favorable to the nonmoving party, and all
       doubts as to the existence of a genuine issue of material fact must
       be resolved against the moving party. Finally, the court may grant
       summary judgment only when the right to such a judgment is
       clear and free from doubt. An appellate court may reverse the
       granting of a motion for summary judgment if there has been an
       error of law or an abuse of discretion.

Swords v. Harleysville Insurance Companies, 883 A.2d 562, 566–67 (Pa.
2005) (citations omitted). Moreover, not only must there not be disputed



                                          - 11 -
J-A29033-19


       After reviewing the vintage case law holding that there can be no

recovery on a mortgage that has been materially altered, the trial court held

that while the mortgage had been altered, it had not been materially altered.

Consequently, it denied the Neffs’ motion for summary judgment.

       Consistent with that holding, because PNC understood that the

mortgage was to encumber both parcels while the Neffs believed it only

encumbered Tax Parcel No. 250-1F104-3, the trial court held that there was

a mutual mistake because each misunderstood the others’ intent. Because

the Neffs admit that they intended to encumber that tax parcel, the trial court

then reformed the mortgage to encumber only that parcel. It went on to find

that since the mortgage was in default, PennyMac was entitled to partial

summary judgment against Tax Parcel No. 250-1F104-3 only.

       The trial court, however, held that PennyMac was not entitled by

equitable subrogation entitling them to an equitable lien6 against both tax

____________________________________________


facts, if there are facts that have not been advanced that the court is unable
to make a legal determination, it would be appropriate to deny summary
judgment.

6 “[E]quitable subrogation allows a person who pays off an encumbrance to
assume the same priority position as the holder of the previous encumbrance.”
Infante v. Bank of America, 130 A.3d 773, 776-77 (Pa. Super. 2015).
Pennsylvania requires four criteria to be met for equitable subrogation to
apply:

       (1) the claimant paid the creditor to protect his own interests;
       (2) the claimant did not act as a volunteer;
       (3) the claimant was not primarily liable for the debt; and



                                          - 12 -
J-A29033-19


parcels because it did not meet the four-prong test necessary for equitable

subrogation. Specifically, it found that PennyMac:

       (1) did not accept assignment of the mortgage to protect its own
       interest because it was assigned to it after Citibank had already
       filed a complaint in mortgage foreclosure against the Neffs;

       (2) acted as a volunteer because it acted under no compulsion
       when it bought the mortgage from Citibank;

       (3) was primarily liable for the debt; and, as to the last prong;

       (4) because the other three requirements for equitable
       subrogation were not met, that it was unnecessary to determine
       if allowing subrogation would not cause an injustice.

                                               D.

       The Neffs timely appealed. Because the trial court only issued a partial

summary judgment, we issued a rule to show cause why the appeal should

not be quashed. While acknowledging that the trial court order only granted

a partial summary judgment, the Neffs responded that the trial court’s order

was final because once it reformed the mortgage and allowed foreclosure of

Tax Parcel No. 250-1F104-3 to proceed, there was nothing left for the trial


____________________________________________


       (4) allowing subrogation will not cause injustice to the rights of
       others.

Id. As to the second prong, a creditor who extends a loan, the proceeds of
which were applied to previously secured liens, is a volunteer because the
creditor is an entirely voluntary agent with no interest in the property and at
liberty to make its own bargain-agree or refuse to make the loan as it saw fit.
1313466 Ontario, Inc. v. Carr, 954 A.2d 1 (Pa. Super. 2008).




                                          - 13 -
J-A29033-19


court to decide. Notwithstanding that it was also seeking to foreclose on Tax

Parcel No. 250-1F104-3B, that the trial court dismissed the equitable

subrogation claim that sought to place a lien against both parcels as well as

that it only sought a partial summary judgment, PennyMac did not respond to

the rule. We then allowed the appeal to proceed.7

                                           III.

       On appeal, the Neffs contend that the trial court erred in granting

PennyMac’s motion for summary judgment by finding that a mutual mistake

existed as to what the mortgage encumbered, allowing it to reform the

mortgage and to enter an in rem judgment as to Tax Parcel No. 250-1F104-3

because there was no dispute that tax parcel was to be encumbered.

Regardless of whether there was a mutual mistake, they contend the trial

court cannot reform a materially altered mortgage because it is void in toto.

They go on to argue that even if a materially altered mortgage can be

reformed if there was a mutual mistake, it was for the jury decide, not the

trial court on a motion for summary judgment.




____________________________________________

7
 “Our standard of review of an appeal from the grant of a motion for summary
judgment is well-settled. A reviewing court may disturb the order of the trial
court only where it is established that the court committed an error of law or
abused its discretion. As with all questions of law, our review is plenary.”
Shepard v. Temple University, 948 A.2d 852, 856 (Pa. Super. 2008)
(quoting Murphy v. Duquesne University, 777 A.2d 418, 429 (Pa. 2001)).


                                          - 14 -
J-A29033-19


     PennyMac argues that the trial court correctly found that there was no

fraudulent or material alteration warranting voiding the mortgage. It argues

that under the Neffs’ version of events, they believed the mortgage would

encumber only the Property having Tax Parcel No. 250-1F104-3, while PNC

clearly believed that the mortgage, which paid off the 2006 mortgage

encumbering both parcels, was intended to encumber both parcels. Because

there was a mutual mistake as to what the mortgage was to encumber,

PennyMac contends that that made it appropriate for the trial court to reform

the mortgage to encumber Tax Parcel No. 250-1F104-3.

                                     A.

     Relating to the Neffs’ contention that the trial court had no authority to

reform the mortgage, a written instrument can be reformed where there has

been a showing of fraud, accident or mutual mistake. See Regions Mortg.,

Inc. v. Muthler, 889 A.2d 39, 41 (Pa. 2005) (citing Kutsenkow v.

Kutsenkow, 202 A.2d 68 (Pa. 1964)). Mutual mistake will afford a basis for

reforming a contract. In the context of a mortgage, “when a mortgagee fails

to properly secure a loan, the equitable remedy of reformation is unavailable

unless bad faith, accident, or mutual mistake can be shown, and in the case

of unilateral mistake, the party against whom reformation is sought must be

shown to have knowledge of the mistake sufficient to justify an inference of

fraud or bad faith.” Regions Mortg., Inc., supra at 41. A mutual mistake

occurs when the written instrument fails to set forth the “true agreement” of


                                   - 15 -
J-A29033-19


the parties. See Daddona v. Thorpe, 749 A.2d 475, 487 (Pa. Super. 2000).

“[T]he language of the instrument should be interpreted in the light of the

subject matter, the apparent object or purpose of the parties and the

conditions existing when it was executed.” Id. (internal quotation marks and

citation omitted). When a mortgage misdescribes the property intended to be

mortgaged, the mistake may be corrected by a proper proceeding before

foreclosure or in an action to foreclose. See Trachtenberg v. Glen Alden

Coal Co., 47 A.2d 820, 825 (Pa. 1946). Similarly, a deed can be reformed to

correct an inaccurate description and make it conform to the intention of the

parties even though one of the parties expressly denies that an error has

occurred. See Radnor Bldg. & Loan Ass’n v. Scott, 120 A. 804, 806 (Pa.

1923) (“[T]he right to reformation in equity, if mutual mistakes appear, is

unquestionable.”); see also Zurich Am. Ins. Co. v. O’Hanlon, 968 A.2d
765, 770-71 (Pa. Super. 2009). Moreover, to obtain reformation because of

mutual mistake, “the moving party is required to show the existence of the

mutual mistake by evidence that is clear, precise and convincing.” Smith v.

Thomas Jefferson University Hospital, 621 A.2d 1030, 1032 (Pa. Super.

1993) (citations omitted); see also Vonada v. Long, 852 A.2d 331 (Pa.

Super. 2004).

      However, while a mortgage or deed can be reformed if there is a mutual

mistake, that principle seems not to apply when there is a material alteration

of the mortgage or deed. While, like the trial court, we can find no recent


                                    - 16 -
J-A29033-19


Pennsylvania case or, for that matter, any recent case in any jurisdiction

involving the effect of an alteration of an instrument including a mortgage, 8

Pennsylvania courts have uniformly held that a material alteration of a

mortgage or deed, after its execution, renders the entire document void. See,

e.g., Mcintyre v. Velte, 25 A. 739 (Pa. 1887). “[A]n altered instrument is

so far vitiated that no recovery can be had on its original or altered terms; it

cannot be considered as void for the unauthorized change and valid in other

respects, but is void altogether... The vitiating effect of an alteration cannot

be obviated by afterward attempting to restore the instrument.” Shiffer v.

Mosier, 74 A 426, 427 (Pa. 1909).

       In Newman v. Cover, 150 A. 595, 596 (Pa. 1930), our Supreme Court

set forth the reason behind the policy of declaring the instrument void, stating:

       The policy of the ... law that an unauthorized material alteration
       of a written instrument by the holder, or with his consent, vitiates
       it as to nonconsenting parties, is to preserve the integrity of legal
       instruments by taking away the temptation of tampering with
       them. [Therefore,] the law does not permit the plaintiff to fall
       back upon the contract as it was originally; [on the contrary,] in
       pursuance of a stern but wise policy, it annuls the instrument as
       to the party sought to be wronged.... Not only will an alteration
       vitiate the instrument as between the immediate parties, but it
       will vitiate it even as against a bona fide holder without notice as
       the latter can acquire no right or title other than that of the person
       under whom he claims.



____________________________________________


8 See Effect of Alteration Intended Merely To Correct Mistake In
Instrument So As to Conform It To Original Understanding, 73 A.L.R.
652 (originally published in 1931).


                                          - 17 -
J-A29033-19


Id. at 596; see also Arrison v. Harmstead, 2 Pa. 191, 194 (Pa. 1845)

(alteration after execution rendered deed void, irrespective of whether it was

subsequently assigned to bona fide purchaser for value. “Although the title of

the grantor was, in its inception, good, it became absolutely void by [its

subsequent alteration]. At the time of the assignment, the title being avoided,

the assignor had nothing to convey; of course, nothing passed to the

assignee.”); Wallace v. Harmstead, 15 Pa. 462, 467 (Pa. 1851) (alteration

of a deed makes every part of it a forgery); Garrard v. Haddan, 67 Pa. 82

(Pa. 1871) (alteration or erasure of a deed).

                                      B.

       PennyMac does not dispute that the mortgage was altered nor does it

dispute that if it is materially altered, the mortgage is void; it only disputes

that it was not materially altered because it contained a number of indicia that

both parcels were to be encumbered, specifically:

      it already contained legal descriptions of the parcels without the
       handwritten parcel number pointing that the first page of the
       Mortgage contains a deed reference to a deed containing a legal
       description for the collateral encompassing both parcels.

      the tax parcel number typed on the Mortgage had been the only
       tax parcel number for the entire property just weeks before the
       closing of this loan transaction;

      since the Mortgage contained the address assigned to both parcels
       it contends that the addition of the handwritten parcel number to
       include the new, second tax parcel number was simply intended
       to correct the Mortgage to comport with the legal description
       contained in the Mortgage for the collateral and correct the
       omission of the newly assigned tax parcel number.


                                     - 18 -
J-A29033-19


     Considering all that, because the handwritten tax parcel number did not

increase the collateral for the mortgage, PennyMac contends that the trial

court properly did not void the mortgage because the addition of the second

parcel cannot be considered a material alteration.

     It also contends that even under the Neffs’ version of events, that

evidence conclusively shows that there was a mutual mistake as to what was

to be encumbered, allowing the trial court to reform the mortgage. In effect,

to end the matter, PennyMac, while contending throughout the proceeding

that the mortgage encumbers both parcels, acceded to the trial court’s

encumbering of only one parcel.

     Both PennyMac and the Neffs’ arguments fail to point to any

determination as to what the executed mortgage document contained as the

touchstone for deciding whether it was materially altered. PennyMac attached

to its Amended Mortgage Foreclosure Complaint the recorded mortgage with

an Exhibit A. In its Answer, New Matter and Counterclaim to the Amended

Complaint, the mortgage that the Neffs attached did not include an Exhibit A,

but they have contended throughout the proceeding that the only alteration

was that Tax Parcel No. 250-1F104-3B was added to the mortgage in pen and

ink. (Answer Para. 6, New Matter, Para. 22. R. 65a).

     PennyMac assumes that Exhibit A was part of the mortgage. In its brief

to us, PennyMac contends that the mortgage was not materially altered

because “[t]he legal description of the collateral takes precedence over all


                                    - 19 -
J-A29033-19


other indicators of the precise collateral for the Mortgage when there is any

discrepancy. Therefore, the highest and best descriptor of the Property to be

pledged as collateral was already listed in the Mortgage through the deed

reference before any handwritten addition to the Mortgage occurred.        The

Neffs knew they were executing a Mortgage with a deed reference to a metes

and bounds legal description that encompassed both parcels as collateral for

the Mortgage.   As a result, the Mortgage, even without the additional tax

parcel number, described and encumbered both parcels, so that the addition

of the tax parcel number did not increase the size of the collateral contained

in the Mortgage signed by the Neffs and, in turn, cannot be considered a

material alteration of the Mortgage.” (PennyMac Brief, at 26.)

      In its Reply Brief, the Neffs agree with PennyMac that a metes and

bounds legal description trumps a less specific descriptor of the Property.

However, they contend, “at the time that it was presented to Appellants for

their review and signatures, the mortgage in question contained no metes and

bounds description.”   (Neffs’ Reply, at 11.)    In support of its argument,

PennyMac points to the testimony of Mr. Neff (R. at 624a), as well as the

testimony of Ms. Hollinger, who they contend confirmed that Exhibit A, which

was attached to the altered mortgage when recorded, was not part of the

mortgage that was presented to the Neffs for their signatures. (R. 143a).

      While evidence was adduced during discovery that Exhibit A was not

part of the mortgage when executed, as far as we can discern, this is the first


                                    - 20 -
J-A29033-19


time that PennyMac or the PNC defendants said that Exhibit A controls what

was encumbered. In addition, as far as we can discern, the Neffs have never

contended that its addition after execution was a material alteration.

Moreover, the trial court did not mention Exhibit A in determining that the

mortgage was not materially altered.

      However, without finding what the mortgage actually contained when

executed, the trial court did not have the foundation to make a determination

that the mortgage was not materially altered. Because the issue of whether

Exhibit A was attached to the mortgage when executed was not even

advanced before the trial court, we are also unable to address the issue of

whether the mortgage was materially altered. Accordingly, we remand to the

trial court for further proceedings on this issue.

                                          C.

      It is also necessary to remand to the trial court to determine whether

the Neffs told PNC, as they testified in their depositions, that they only wanted

one parcel to be encumbered, or whether they just requested refinancing of

the existing mortgage that encumbered the entire Property without telling PNC

that they had subdivided the Property into two parcels. In PNC defendants’

summary judgment brief in the trial court, they made the following argument:

            The Neffs claim they informed PNC that they only wished to
      include tax parcel 1F104-3 in the Mortgage spread. There is no
      independent source in the record supporting that contention.
      Therefore, the only argument that the Neffs can make at this stage
      of the case is based upon their own testimony. Yet it is well
      established that the Neffs cannot prevail at summary judgment

                                     - 21 -
J-A29033-19


       based on their own deposition testimony. Dudley v. USX Corp.,
       606 A.2d 916, 918 (Pa. Super. 1992).

              Second, there is no documentation in the factual record to
       support the Neffs’ claim. See loan file documents included in
       Appendix 16. In fact, only two pieces of documentary evidence
       have been identified that bear on this issue. One document shows
       that in communications between PNC and the Neffs, that no
       reference is made to such a limitation. See Appendix Exhibit 16
       at CITIBANK0000913. The other piece of documentary evidence
       is the Mortgage itself, which describes the property subject to the
       Mortgage as the same property conveyed to the Neffs therefore
       including both parcels.

              Third, no other witnesses, including the PNC employees who
       actually dealt with the Neffs during the Mortgage transaction,
       recall the Neffs making such a request, much less PNC actually
       approving it.

                                           ***

              Additionally, the Neffs were seeking an increase in the
       mortgage amount, but now contend that they intended to give
       less security for the larger loan. As a result a jury could consider
       all of the evidence and simply reject the Neffs’ story that the
       Mortgage was supposed to cover only one of the two newly
       subdivided parcels. A jury could determine that the Neffs never
       actually bargained to keep parcel 1F104-3B of the Mortgage and
       only later decided to take advantage of the fact that in one part
       of the Mortgage only one parcel is mentioned. The potential for
       such conclusions, fully supported by the evidence, is more than
       sufficient support for reformation of the Mortgage for unilateral
       mistake. Consequently, genuine issues of material fact exist and
       this Court should deny Plaintiffs’ Motion for Summary Judgment.
       (footnote omitted).9
____________________________________________


9 Dudley set forth what is known as the Nanty-Glo Rule [Nanty–Glo v.
American Surety Co., 163 A. 523 (Pa. 1932)]. That Rule governs the use
of oral testimony (either through affidavits or depositions) to determine the
outcome of a case in motions practice. As Dudley provides “... the party
moving for summary judgment may not rely solely upon its own testimonial
affidavits or depositions, or those of its witnesses, to establish the non-



                                          - 22 -
J-A29033-19


(PNC Defendants’ brief in opposition to Neffs’ motion for summary judgment,

at 10-11).

       What this means is that there is a disputed question of fact as to what

was to be encumbered. If the Neffs fail to convince the factfinder that they

requested only one parcel to be encumbered, then any alteration to the

mortgage and/or attaching Exhibit A would not be material alterations, but

merely corrections to carry out the intent of the parties. If, however, the Neffs

are believed, then the adding of the additional parcel as well as Exhibit A would

be a material alteration of the deed making the mortgage void. Finally, if the

mortgage is determined to be void, depending on what other documents

provide or arrangements made between the parties, that does not necessarily

mean that they would be under no obligation to enter into a new mortgage,

albeit not with the same priority position.

                                               D.

       While willing to be satisfied with an encumbrance against one parcel

resulting from the trial court reformation of the mortgage, if the mortgage is

found to be void, PennyMac contends that the trial court erred in holding that

it is not entitled to equitable subrogation for the amount owed under the

mortgage against both parcels of the Property. However, because we have

not found the mortgage void and, more importantly, until it is determined


____________________________________________


existence of genuine issues of material fact.” Dudley at 918; see also
DeAnnitt v. New York Life Ins. Co., 73 A.3d 578, 595 (Pa. Super. 2013).

                                          - 23 -
J-A29033-19


what the mortgage was intended to encumber, it would be premature to

address this issue. That is so because even if we agreed with PennyMac’s

legal arguments, we would not know whether equitable estoppel applies to

one or both parcels.

     Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2020




                                 - 24 -